Dooley, J.,
dissenting. The majority has reversed the trial court and granted interlocutory appeal to review the granting of a motion in limine and the denial of a discovery order. This case does not meet the standards for an interlocutory appeal specified in V.R.A.P. 5(b)(1). The interlocutory review decision is committed to the discretion of the trial court, reviewable here only for abuse of discretion. See State v. McCann, 149 Vt. 147, 151, 541 A.2d 75, 77 (1987). No attempt has been made to demonstrate how the trial court discretion was abused here. Indeed, it would be very difficult to find abuse of discretion in this case since we have ruled that discovery orders are not ordinarily subject to interlocutory review, Ley v. Dall, 150 Vt. 383, 384, 553 A.2d 562, 562-63 (1988); Castle v. Sherburne Corp., 141 Vt. 157, 164, 446 A.2d 350, 353 (1982), and we have recently dismissed an appeal involving a motion in limine, finding that interlocutory appeal had improperly been allowed. State v. Dubois, 150 Vt. 600, 602, 556 A.2d 86, 87 (1988) (discretionary denial of a motion in limine is inappropriate for an interlocutory appeal). Moreover, it is hard to see how the appellant will suffer any prejudice in this case by letting it go to final judgment and appealing at that time.1
It is increasingly apparent that the caseload pressures and delays in this Court are a self-inflicted disease. More and more cases appear on our calendars through scheduling orders intended to force real-time responses from an institution increasingly incapable of responding within even a reasonable time. The scheduling orders often do not work because the real delay is between argument and decision. See State v. McCann, 149 Vt. at 153 n.3, 541 A.2d at 78 n.3 (average of 266 days between argument and deci *314sion in previous 25 cases). Meanwhile, the final judgment docket falls further behind, encouraging lawyers to file interlocutory appeals to get our attention.
Failure to comply strictly with the interlocutory review standards can be a major source of our caseload woes. In every case, one party can claim that if this Court reviews an interlocutory order and holds for that party, our ruling will “materially advance the termination of the litigation.” Similarly, in most cases, a party can argue that delay will work against the interest of that party and will be reduced if we grant interlocutory relief and hold for that party. Of course, in both circumstances, we will cause extensive delay and throw a roadblock in the way of termination if we hold against the moving party and, in any event, our involvement will itself delay the termination of the case. Thus, I see the majority’s acceptance of this kind of argument in this case as a very dangerous precedent2 that will inspire the trial courts, who make most of the interlocutory appeal decisions, to allow more interlocutory appeals. The danger is compounded by the suggestion that we should use the discretionary authority of V.R.A.P. 2 to reach out and take a case that does not meet interlocutory review standards.3
I see little assistance from the federal authorities in this case.4 There are major differences between the federal interlocutory re*315view scheme and the scheme we have adopted in V.R.A.P. 5(b). The federal statute, 28 U.S.C. § 1292(b), does not allow the appeals court to review a denial of interlocutory review by the trial court. State v. McCann, 149 Vt. at 150, 541 A.2d at 76. Further, the federal appeals court may in its discretion refuse to hear an interlocutory appeal granted by the trial court. See id. at 150, 541 A.2d at 77; Coopers & Lybrand v. Livesay, 437 U.S. 463, 475 (1978) (“appellate court may deny the appeal for any reason, including docket congestion”). For whatever reason, we have chosen to use the discretion provided under 12 V.S.A. § 2386(a) to create rights to interlocutory review on meeting the federal standards rather than following the federal system by making lower court denials unreviewable and retaining authority to decline to accept appeals that technically meet the standards.5 As long as we deprive ourselves of the tools needed to prevent interlocutory appeals from becoming the norm rather than the exception, we must scrutinize every case to ensure it fully meets the narrow authorization of the interlocutory appeal rule. See Gardner v. Westinghouse Broadcasting Co., 437 U.S. 478, 480 (1978). Unfortunately, the majority has chosen not to do so in this case. Accordingly, I must respectfully dissent.

 My difference with the majority is underscored by its treatment of this issue. If in fact the trial court ruling is fatal to the appellant’s case, then the issuance of a final judgment is only a formality and appellant can appeal after that formality. If, on the other hand, the final judgment is not a formality then it is possible that intervening events — like a settlement, a change of placement, an alternative theory for relief — will obviate the need for an appeal. Despite the majority’s finding on this point, there is nothing in the record to support either alternative. What is certain is that an interlocutory appeal will require action and an opinion of this Court in a case that might never otherwise get here.


 I believe that our decision to accept the federal standards without the federal procedures was a mistake and we should amend V.R.A.P. 5(b) to adopt the federal procedures and should reconsider the requirements of interlocutory appeals in criminal cases. The latter change is important because the federal standards were not drafted to apply in criminal cases and, in my view, do not fit most interlocutory appeals in criminal cases. That misfit will, I believe, be exacerbated by today’s decision.


 While the immediate precedent is established in a mental health case, I believe its most frequent application will be in criminal cases where a defendant can always claim that he or she should not be put through the trauma and stigma of a criminal trial where the interlocutory review issue might avoid it. Ironically, the federal interlocutory review statute, on which we modeled our interlocutory review rule, applies only in civil cases. See 28 U.S.C. § 1292(b) (Supp. 1986).


 The use of V.R.A.P. 2 in Castle v. Sherburne Corp., 141 Vt. at 164-65, 446 A.2d at 353-54, was rationalized because the case had been fully briefed and argued to the Court. Thus, we emphasized that “this decision should not be interpreted as a relaxation of the strict requirements that must be satisfied” before an interlocutory appeal is granted. Id. at 165, 446 A.2d at 354. The majority uses Castle precisely for the interpretation that we denied in that opinion. Further, the majority is using V.R.A.P. 2 to create jurisdiction where there is none, a use that is beyond our power.


 The majority draws on federal precedents through its citation to the Wright & Miller treatise. More relevant are the decisions of the federal courts denying interlocutory appeals from pretrial and discovery orders except in special cases with circumstances not present here. See generally Federal Civil Appellate Jurisdiction: An Interlocutory Restatement, Law & Contemp. Probs., at 13, 219-25, 235-37 (1984).